In the absence of an answer showing bad faith of petitioner, it was error to decide this application in favor of the respondents. In the circumstances here the respondents should be afforded a further opportunity of answering the petition. The application for the order should be determined after the issues thus raised are disposed of. Order, so far as appealed from, unanimously modified accordingly, with costs to appellant and with leave to respondents to answer within ten days after service of the order to be entered herein, on *838payment of said costs. Settle order on notice. Present — Martin, P. J., Dore, Cohn, Callahan and Peek, JJ.